Citation Nr: 0014298	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  99-03 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for Parkinson's 
disease.

2.  Entitlement to service connection for Alzheimer's 
disease.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1936 to 
January 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The RO denied entitlement to service 
connection for Parkinson's disease and Alzheimer's disease.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
Parkinson's disease is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.

2.  The claim of entitlement to service connection for 
Alzheimer's disease is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
Parkinson's disease is not well ground.  38 U.S.C.A. § 5107 
(West 1991).

2.  The claim of entitlement to service connection for 
Alzheimer's disease is not well grounded.  38 U.S.C.A. 
§ 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran contends that he has been diagnosed with and 
treated for Parkinson's disease and Alzheimer's disease.  


The veteran asserts that Parkinson's disease resulted from 
exposure to an "ex[o]genous toxic agent, cycad," while 
serving in Guam during World War II.

Service medical records reveal no in-service treatment, 
complaints or findings of Parkinson's disease or Alzheimer's 
disease.

Post-service private medical records dated in June 1985 show 
that the veteran has Parkinson's disease.  Dr. J.D.T., in a 
November 1990 memorandum, wherein he refers the veteran to 
the professor of neurology at Baylor University College of 
Medicine, states that the veteran has been diagnosed with 
Parkinson's disease.

Neurological evaluation by Dr. J.J. was conducted in December 
1990.  The report indicated that the veteran was being 
referred for evaluation of tremor.  It was noted that his 
tremor was more prominent with moving and in his left upper 
extremity.  The veteran reported that he has never noticed 
tremor in his head.  The doctor's impression was that the 
veteran had a 14-year history of essential tremor.  He noted 
that in the past the veteran has taken Mysoline for the 
tremor and has had some improvement.

In his April 1998 claim for entitlement to service connection 
for Parkinson's disease and Alzheimer's disease the veteran 
noted that a study was done by VA Medical Center (MC) in 
Reno, Nevada concerning the effects of the exogenous toxic 
agent, cycad.  In August 1998 the RO received a report from 
VAMC, Reno, Nevada concerning the alleged study.  The report 
revealed that active and inactive files were researched and 
no study was found.

In October 1998 the RO denied the veteran's claim for service 
connection for Parkinson's disease and Alzheimer's disease.  
A timely notice of disagreement was filed in November 1998.  
The statement of the case was issued in January 1999.  

In his timely filed substantive appeal, the veteran 
acknowledged that he received no treatment for the claimed 
disabilities while serving on active duty.  He referred to 
the study, allegedly conducted by VAMC, Reno, Nevada, and 
asserted that since he was stationed in Guam, he may have 
been exposed to that problem.

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. Brown 
5 Vet. App. 19, 21 (1993).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).

A claim will be found well grounded if there is competent 
evidence of incurrence or aggravation of a disease or injury 
in service and of continuing symptomatology since service, 
and medical evidence of a nexus between the current 
disability and the reported symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 493 (1997).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

As stated earlier, Section 5107 of Title 38, United States 
Code unequivocally places an initial burden upon the veteran 
to produce evidence that his claim is well grounded; that is, 
that his claim is plausible.  Grivois, supra; Grottveit, 
supra.  Because the veteran has failed to meet this burden, 
the Board finds that his claims of entitlement to service 
connection for Parkinson's disease and Alzheimer's disease 
must be denied as not well grounded.  

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Caluza, supra.

In the instant case, neither Parkinson's disease nor 
Alzheimer's disease were shown at any time during the 
veteran's more than 24 years of service.  There are no 
service medical records that show treatment or diagnoses for 
his claimed conditions.  Moreover, the veteran acknowledged 
that he received no treatment during active duty service for 
his claimed conditions.  



In order to establish well-grounded claims, it is necessary 
that the veteran provide evidence that Parkinson's disease 
and Alzheimer's disease were incurred in-service.  The 
veteran has not presented such evidence, therefore, his 
claims are not plausible.

Post-service medical evidence shows that the veteran was 
diagnosed with Parkinson's disease in 1985, more than 20 
years following his separation from service.  However, no 
competent medical evidence has been submitted that links 
Parkinson's disease to his period of military service.  

With regard to Alzheimer's disease, the claims file is devoid 
of any service medical records or post-service medical 
records of a diagnosis or treatment for that disease.  There 
is no objective indication in the record that the veteran has 
Alzheimer's disease currently or that he ever had it.

In order for a claim to be well grounded, there must be 
competent medical evidence of a current disability linked to 
service by competent medical authority.  Since such evidence 
is not contained in the record, the veteran's claims for 
entitlement to service connection for Parkinson's disease and 
Alzheimer's disease are not plausible.

The absence of any medical records of a diagnosis or 
treatment for symptoms for Parkinson's disease for years 
after service, and in the case of Alzheimer's disease, no 
record of the existence of the disease, is evidence highly 
probative against the claim.  See Savage, supra, see also 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  

In addition, such evidence annuls any consideration of 
service connection based on continuity of symptomatology.  
See Savage, supra.


The veteran has asserted that Parkinson's disease and 
Alzheimer's disease are linked to an in service incurrence.  
As a lay person, however, he cannot provide evidence of such 
a nexus, inasmuch as "lay persons are not competent to offer 
medical opinions."  Grottveit, supra; see also Meyer v. 
Brown, 9 Vet. App. 425 (1996); Edenfield v. Brown, 8 Vet. 
App. 384 (1995) (en banc); Grivois, supra; Espiritu, supra.  

However, evidentiary assertions by the veteran must be 
accepted as true for purposes of determining whether a claim 
is well grounded, except where the evidentiary assertions are 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  Here, the veteran does not 
meet his burden by presenting his own unsubstantiated 
statements.  His assertions that Parkinson's disease and 
Alzheimer's disease are due to his exposure to "cycad" 
while serving in Guam is a medical determination; and, as 
noted above, as a lay person he is not competent to offer 
such a medical opinion.  Espiritu, supra.  Lay assertions of 
medical causation or diagnosis cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a) if 
no cognizable evidence is submitted to support the claim, the 
claim cannot be well grounded.  Tirpak, supra at 610-11.

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's Parkinson's disease and Alzheimer's disease are 
related to a disease or injury incurred during service.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Based on the foregoing, the Board finds that the veteran's 
claims of entitlement to service connection for Parkinson's 
disease and Alzheimer's disease are not well grounded and 
must therefore be denied.

The Court has held that if the veteran fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a) 
(West 1991); Grottveit, supra at 93; 38 C.F.R. § 3.159(a) 
(1999).  

The Board finds that the RO advised the veteran of the 
evidence necessary to establish well grounded claims, and he 
has not indicated the existence of any post- service medical 
evidence that has not already been requested and/or obtained 
that would well ground his claims.  38 U.S.C.A. § 5103(a) 
(West 1991); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen these claims.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claims for service connection for 
Parkinson's disease and Alzheimer's disease are not well 
grounded, the doctrine of reasonable doubt has no application 
to his claims.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The veteran not having submitted a well-grounded claim of 
entitlement to service connection for Parkinson's disease, 
the appeal is denied.

The veteran not having submitted a well-grounded claim of 
entitlement to service connection for Alzheimer's disease, 
the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

